53 F.3d 328NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Levance McCULLOUGH, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE;  Anthony Frank, Post MasterGeneral;  Robert O'Hara, Florence Sectional Post Master;Jim Summersett, Superintendent of Florence PostalOperations;  Pansy Bates, Supervisor of Mails;  RobertKinley, Maintenance Supervisor for Florence Service;  DoctorTrader, Physician for Florence and Charleston PostalService;  David Wilds, Charleston Sectional Post Master;Jane Meizler, Employee Labor Relations Director;  NationalPost Office, Division of the Laborer's International Unionof North America, AFL-CIO;  Angelo Fosco, General President;Louis D. Elesie, Liaison Supervisor;  Claudis Johnson,Npomh Advocate, Mailhandler's Local 334;  Mailhandler'sLocal 334, Defendants-Appellees.
No. 94-2252.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 10, 1995.

Levance McCullough, Appellant Pro Se.  Terri Hearn Bailey, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, SC;  Eugene Noel Zeigler, Jr., ZEIGLER & GRAHAM, Florence, SC, forBJ1  Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying reconsideration of its order granting summary judgment to Appellees in this employment action.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  McCullough v. United States Postal Serv., No. CAnnnnn-91-2045-4-22 (D.S.C. Aug. 10, 1994).  We deny Appellant's motion for preparation of transcripts at Government expense because the appeal presents no substantial questions requiring review of a transcript.  28 U.S.C. Sec. 753(f) (1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.